                                                                             ORDER:
                                                                             Motion granted.


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE U.S. Magistrate Judge
                               COLUMBIA DIVISION


JAMES RAY CHRISTY #225457,                      )
            Plaintiff,                          )
v.                                              )         No. 1:18-cv-00008
                                                )         Judge Campbell
                                                )         Magistrate Judge Frensley
TENNESSEE DEPARTMENT OF                         )
CORRECTION, et al.,                             )
             Defendants.                        )

  DEFENDANT WILLIAMS’ REQUEST FOR LEAVE TO DEPOSE THE PLAINTIFF

      Pursuant to Fed. R. Civ. P. 30(a)(2)((B), Defendant Williams respectfully seek leave of

the Court to depose the Plaintiff, James Ray Christy, an incarcerated inmate, in person, by

telephone or by video conference, before a notary public, at a time and place convenient to the

prison authorities housing him.

                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             /s/ Pamela S. Lorch
                                             PAMELA S. LORCH BPR 8968
                                             Senior Assistant Attorney General
                                             Attorney General’s Office
                                             PO Box 20207
                                             Nashville, TN 37202
                                             (615) 532-2549
